DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2020 has been entered.
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 04/29/2020.  Applicant’s amendments to the claims have been entered and are made of record.
The pending claims at this time are 17 and 22-26, all of which are allowed.  Applicant has cancelled all other claims. 
All previously made art rejections are now withdrawn as Applicant has shown in their remarks that the preponderance of evidence outweighs any case of obviousness previously presented.
 Allowable Subject Matter
Claims 17 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: each pending claim depends from claim 17 which for the reasons which follow is not taught nor obvious based upon the prior art as there was not teaching found that limits a composite simple to a non-breathable laminate comprising a total of five layers, the inner three layers comprising unidirectional tape layers having parallel monofilaments bonded in a 0°/+45°/-45° orientation, with the outer two layers sandwiching the internal reinforcing core comprising non-breathable weldable urethane membrane layers. 
 The closes prior art found was that of Downs -WO 2011/163643, however the disclosure of Downs is entirely devoted to creating waterproof/breathable composite .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP